           Case 1:18-cv-12277-JGD Document 55 Filed 04/12/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


DANA DUGGAN,

                          Plaintiffs,
v.
                                                                     Civil Action No. 18-12277-JGD
BIG PICTURE LOANS, LLC, MATT
MARTORELLO, ASCENSION
TECHONOLOGIES, LLC F/K/A
BELLICOSE CAPITAL, LLC,

                  Defendants.
______________________________________________



     ASSENTED-TO MOTION TO CONTINUE HEARING ON DISCOVERY MOTIONS

        Defendants, Big Picture Loans, LLC and Ascension Technologies, LLC (“Defendants”),

respectfully move the Court for a continuance of the hearing on Defendants’ Motion for

Protective Order (Dkt. 45) and Plaintiff’s Motion for Discovery (Dkt. 47),which is currently

scheduled for April 17, 2019 at 2:30 p.m., to the morning of May 14, 2019, anytime on May 29,

2019 or May 30, 2019,1 or a date thereafter that is convenient for the Court.

        As reason therefore, Defendants state that undersigned counsel has a scheduling conflict

on April 17, 2019, in that he is due in Plymouth Superior Court at 2:00 p.m. for a final pretrial

conference that has been scheduled since January 2019. The Superior Court requires lead trial

counsel to attend the final pretrial conference. Plaintiff’s counsel and co-defendant Matt

Martorello’s counsel have assented to this motion.




1
 Based on a recent conversation the undersigned had with the Court’s Secretary, Defendants understand that the
only May dates the Court potentially had available for the hearing was May 14, 2019, May 29, 2019 and May 30,
2019.
          Case 1:18-cv-12277-JGD Document 55 Filed 04/12/19 Page 2 of 3



                                               Respectfully submitted,

                                               Defendant,
                                               BIG PICTURE LOANS, LLC and
                                               ASCENSION TECHNOLOGIES, LLC,
                                               By its attorney,


                                               /s/ Michael T. Grant
                                               Michael T. Grant, BBO #677893
                                               LECLAIRRYAN PLLC
                                               60 State Street, Twenty-Third Floor
                                               Boston, MA 02109
                                               (617) 502-8200
                                               michael.grant@leclairryan.com




                    CERTIFICATION PURSUANT TO LOCAL RULE 7.1

       I, certify that, pursuant to Local Rule 7.1(a)(2), counsel for Big Picture Loans, LLC and

Ascension Technologies, LLC conferred with counsel for the other parties, and counsel for the

other parties assent to the relief requested herein.

                                                       /s/ Michael T. Grant
                                                       Michael T. Grant




                                               2
          Case 1:18-cv-12277-JGD Document 55 Filed 04/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Michael T. Grant, hereby certify that this document filed through the ECF System will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on April 12, 2019.




                                                      /s/ Michael T. Grant
                                                      Michael T. Grant




                                              3
